                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE



ALCOA, Inc.,
                                                         C.A. NO. 06-451-JFB-SRF
                     Plaintiff,

       vs.                                             MEMORANDUM AND ORDER

ALCAN ROLLED PRODUCTS-
RAVENSWOOD LLC, f/k/a PECHINEY
ROLLED PRODUCTS LLC, PECHINEY
CAST PLATE INC., and CENTURY
ALUMINUM COMPANY,

                     Defendants.


       This matter is before the Court on defendant Century Aluminum Co’s (“Century”)

motion (D.I. 423) to reconsider its motion to disqualify defendant Alcan Rolled Products-

Ravenswood LLC, f/k/a Pechiney Rolled Products LLC, Pechiney Cast Plate Inc.’s

(Pechiney’s) expert witness A.J. Gravel (D.I. 309).

       Pechiney contends Mr. Gravel should be disqualified because he allegedly

“switched sides” in this litigation. It does not contend that Gravel himself ever worked as

a consultant for Century in connection with this case. Its argument is based on limited

work that a member of Gravel’s support staff, Lisa Simpson, performed in 2006 for a firm

that Century had retained at that time in connection with this litigation. Simpson is a

forensic historian. Though she acknowledges that she performed a public document

review in 2006 as part of a consulting assignment for Century on this case, she denies

she possessed any confidential information about the case, was privy to any litigation

strategy discussions, or has shared any information with Gravel.          The Court has
                                       1
considered Century’s argument and the evidence submitted in connection with the motion

and finds that Century has not shown that Ms. Simpson’s limited involvement in the case

rises to the level that would qualify for disqualification at this late stage of the proceedings.

See Butamax Advanced Biofuels LLC v. Gevo, Inc., No. CIV. 11-54-SLR, 2012 WL

4815593, at *1 (D. Del. Oct. 10, 2012) (noting that the party seeking the disqualification

bears the burden of showing that disqualification is warranted). Accordingly,

       IT IS ORDERED:

       1.     Defendant Century Aluminum Co’s (“Century”) motion (D.I. 423) to

       reconsider is denied.

        Dated this 3rd day of February, 2019.


                                                    BY THE COURT:

                                                    s/ Joseph F. Bataillon
                                                    Senior United States District Judge




                                               2
